—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered December 13, 1999, as, in effect, upon reargument, adhered to so much of an order of the same court entered April 22, 1999, as denied that branch of her motion which was to compel the defendants to respond to interrogatories.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the motion at issue was one for reargument (see, CPLR 2221; Santana v Sterling, 278 AD2d 219). However, the order is appealable because the Supreme Court, in effect, granted reargument and, upon reargument, addressed the merits of the motion and adhered to its original determination (see, CPLR 5517 [a] [1]; Sorg v Zoning Bd. of Appeals, 248 AD2d 622; Matter of Gabriele v Metropolitan Suburban Bus Auth., 239 AD2d 575; O’Hara v Dwyer, 213 AD2d 406).
The Supreme Court providently exercised its discretion in denying the appellant’s motion to compel the defendants to respond to interrogatories (see, CPLR 3130 [1]; see also, Guarino v Mine Safety Appliance Co., 25 NY2d 460; Farca v Semah, 181 AD2d 757).
The plaintiffs remaining contentions are without merit. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.